
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.7


Pursuant to Item 601(b)(10)(iii)(b) the following is a description of
the Quidel Corporation General Nonstatutory Stock Option Plan


--------------------------------------------------------------------------------

QUIDEL CORPORATION
GENERAL NONSTATUTORY STOCK OPTION PLAN

--------------------------------------------------------------------------------


DESCRIPTION OF THE PLAN, AS AMENDED ON DECEMBER 11, 2000


GENERAL

        The Quidel Corporation General Nonstatutory Stock Option Plan (the
"Plan") was adopted by the Board of Directors (the "Board") of Quidel
Corporation (the "Company) on June 23, 1997 and amended by the Board on
December 11, 2000, to increase the number of shares of Company common stock
available for issuance under the Plan from 300,000 shares to 575,000 shares. In
this regard, a total of 575,000 shares of the Company's common stock have been
reserved for issuance under the Plan, subject to anti-dilution provisions in the
Plan and the option agreements thereunder. The Plan is not a qualified deferred
compensation plan under Section 401(a) of the Internal Revenue Code of 1986, as
amended, and is not subject to the provisions of ERISA (the Employee Retirement
Income Security Act of 1974). No person has or may create any lien on any of the
shares of Company common stock reserved for issuance under the Plan.

PURPOSE

        The purpose of the Plan is to provide a means whereby the Company may
promote its interests and the interests of its stockholders by attracting and
retaining the services of highly qualified individuals. Awards under the Plan
are issued only to individuals not previously employed by the Company and as an
inducement essential to such individual's entering into an employment contract
with the Company.

ADMINISTRATION

        The Plan is administered by the Compensation Committee of the Board (the
"Committee"), which is authorized, directed and empowered to administer the Plan
and to determine whether and under what terms and conditions nonstatutory stock
options may be granted thereunder, including, without limitation, the exercise
price and any restriction or limitation, or any vesting acceleration or waiver
of forfeiture restrictions regarding the options and/or the shares of common
stock relating thereto, based in each case on such factors as the Committee will
determine in its sole discretion.

ELIGIBILITY

        Only S. WAYNE KAY and PAUL LAWRENCE were eligible to receive option
grants under the Plan (which at the time of any grants under the Plan, such
eligible participants were not employees of the Company).

STOCK OPTIONS

        The Plan provides that an eligible person may, in the discretion of the
Committee, receive nonstatutory stock options under the Plan.

        An optionee may pay the exercise price of an option by delivery of legal
tender of the United States, delivery of shares of the Company's common stock
(valued at fair market value as of the exercise date) or by payment of other
consideration that the Committee determines is acceptable.

--------------------------------------------------------------------------------


PLAN EFFECTIVENESS AND DURATION

        The Plan became effective as of the date it was adopted by the Board,
June 23, 1997, and will continue until terminated by the Board; provided,
however, that such termination will not affect any option previously made or
granted that is then outstanding.

RESTRICTIONS ON TRANSFERABILITY

        No option granted under the Plan may be assigned or transferred by the
optionee except by will, by the laws of descent and distribution, pursuant to a
qualified domestic relations order, or, in the discretion of the Company and
under circumstances that would not adversely affect the interests of the
Company, pursuant to a nominal transfer that does not result in a change in
beneficial ownership, or as otherwise permitted by rule or interpretation of the
Securities and Exchange Commission or its staff as an exception to the general
proscription on transfer of derivative securities set forth in Rule 16b-3 (or
any successor rule) under the Securities Exchange Act of 1934, as amended, or
interpretation thereof. During the lifetime of the optionee, the option will be
exercisable only by the optionee (or the optionee's permitted transferee) or his
or her guardian or legal representative.


FEDERAL INCOME TAX CONSEQUENCES


GENERAL

        The following discussion of the Plan's federal income tax consequences
is a summary of applicable federal tax law. State, local and foreign tax
consequences may differ, and tax laws may be amended or interpreted differently
during the term of the Plan or of stock options under the Plan. This discussion
does not discuss all federal tax provisions that may apply to a particular tax
situation, including federal gift tax, estate tax and alternative minimum tax
issues, and such tax laws may not correspond to the federal income tax treatment
described herein. Because the federal income tax rules governing awards and
related payments are complex, subject to frequent change and depend on
individual circumstances, a Plan participant should consult a tax advisor for
particular federal, as well as state and local, income and other tax
consequences prior to exercising options or disposing of stock acquired pursuant
to options.

NONQUALIFIED STOCK OPTIONS

        In general, there are no tax consequences to the optionee or to the
Company on the grant of a stock option which does not qualify as an incentive
stock option (a "nonqualified stock option"). Upon the exercise of a
nonqualified stock option, the optionee generally will recognize ordinary income
equal to the excess of the fair market value of the shares acquired on exercise
(determined as of the exercise date) over the purchase price paid for such
shares. The Company will be entitled to a deduction equal to the amount of
ordinary income recognized by the optionee. The ordinary income recognized by
the optionee may be subject to employment and income withholding taxes or
self-employment taxes in addition to any other taxes that might apply. Provided
the shares received upon exercise of the nonqualified stock option are held as a
capital asset, upon the subsequent disposition of the shares received under a
nonqualified stock option, the difference between the proceeds received upon
disposition and the optionee's basis in the shares (the sum of the price paid
for the shares and the amount of income realized upon exercise of the option)
generally will be treated as a capital gain or loss. Any capital gain or loss
will be characterized as long-term or short-term, depending upon the holding
period of the shares.

WITHHOLDING; INFORMATION REPORTS

        Generally, the Company will be required to withhold applicable taxes
with respect to any ordinary income recognized by an employee in connection with
any stock options awarded under the Plan. An

2

--------------------------------------------------------------------------------


optionee may be required to pay the withholding taxes to the Company or make
other provisions satisfactory to the Company for the payment of the withholding
taxes as a condition to the issuing of any common stock or the paying of any
benefit under the Plan to an optionee. Any settlement must be made in the form
of cash or other form of consideration that the Committee deems satisfactory.
Whether or not such withholdings are required, the Company will make such
information reports to the Internal Revenue Service as may be required with
respect to any income attributable to transactions involving stock options under
the Plan.

3

--------------------------------------------------------------------------------



QuickLinks


Pursuant to Item 601(b)(10)(iii)(b) the following is a description of the Quidel
Corporation General Nonstatutory Stock Option Plan
DESCRIPTION OF THE PLAN, AS AMENDED ON DECEMBER 11, 2000
FEDERAL INCOME TAX CONSEQUENCES
